                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


DUANE KAUFMANN,

               Plaintiff,

       v.                                            COMPLAINT
                                                     Case Number: 21-475

SCHOOL DISTRICT OF GREENFIELD;
MARK S. KAPOCIUS;
SCOTT MILLER;
GAGE JOHNSON,

               Defendants.


       Plaintiff, Duane Kaufmann, through his attorneys, Alan C. Olson & Associates, s.c., by

Alan C. Olson, Kelsey R. S. Kerr and Nicholas O. Yurk, alleges in this Complaint as follows:

                                NATURE OF THE CASE

       1.      Plaintiff, Duane Kaufmann, alleges that Defendants, School District of

Greenfield, Mark S. Kapocius, Scott Miller and Gage Johnson, interfered with his rights under

the Family and Medical Leave Act of 1993, (“FMLA”) [29 U.S.C. § 2601, et. seq.], by refusing

to reinstate him to the position of employment held by Kaufmann when the leave commenced

with equivalent employment benefits, pay, and other terms and conditions of employment; and,

retaliated against Kaufmann for exercising his FMLA rights.

                             JURISDICTION AND VENUE

       2.      Jurisdiction over Kaufmann’s claims under the FMLA, [29 U.S.C. § 2601, et.

seq.] is conferred on this Court by 29 U.S.C. § 2617(a)(2).

       3.      Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this Court because a




            Case 2:21-cv-00475-NJ Filed 04/15/21 Page 1 of 6 Document 1
substantial part of the events or omissions giving rise to the claims of Kaufmann occurred in this

District and School District of Greenfield has substantial and systematic contacts in this District.

                              CONDITIONS PRECEDENT

       4.      All conditions precedent to this action within the meaning of Rule 9(c),

Fed.R.Civ.P., have been performed or have otherwise occurred.

                                      JURY DEMAND

       5.      Plaintiff hereby requests a trial by jury, pursuant to Fed.R.Civ.P. 38(b).

                                           PARTIES

       6.      Plaintiff, Kaufmann, is an adult who resides at 3972 South 43rd Street, Greenfield,

WI 53220.

       7.      Defendant, School District of Greenfield (“SDG”), is a “school district” as that

term is used in Chapters 115 through 121 of the Wisconsin Statutes. SDG has its central offices

and principal place of business at 4850 S 60th St., Greenfield, WI 53220.

       8.      Defendant, Mark S. Kapocius, is an adult who resides at 4995 Saxony Ln.

Greendale, WI 53129.

       9.      Defendant, Scott Miller, is an adult who resides at 6845 S. 68th St., Apt. 208,

Franklin, WI 53132.

       10.     Defendant, Gage Johnson, is an adult who resides at 2912 N. Shore Dr., East

Troy, WI 53120.

                                   OPERATIVE FACTS

       11.     On or about December 9, 2019, Kaufmann commenced employment with SDG in

the capacity of a custodian reporting to Gage Johnson, Facilities Supervisor.

       12.     SDG employed more than 50 employees during the relevant time period.

       13.     Kaufmann was eligible for the FMLA protections.



                                      -2-
             Case 2:21-cv-00475-NJ Filed 04/15/21 Page 2 of 6 Document 1
       14.       SDG was covered by the FMLA.

       15.       On March 9, 2020, Johnson and Scott Miller, Director of Buildings & Grounds,

evaluated Kaufmann’s job performance as exceptional.

       16.       On January 14, 2021, Kaufmann’s medical doctor provided SDG, Miller, Johnson

and Kapocius with written notice that Kaufmann was excused from work from January 14

through January 18 for pending COVID concerns, evaluation and results.

       17.       During Kaufmann’s leave from work, he suffered from a serious health condition

that made him unable to perform the functions of his position, pursuant to 29 U.S.C. §

2612(a)(1)(D).

       18.       SDG policy forbids employees reporting to work with COVID symptoms.

       19.       On January 18, 2021, Defendants SDG, Miller, Johnson and Kapocius, Director

of Human Resources & General Counsel for SDG, disciplined Kaufmann in writing, a true and

correct copy of which is annexed hereto as Exhibit A, for Kaufmann exercising his FMLA rights

and threatened that Kaufmann’s employment would be terminated if he had additional absences.

       20.       On or about March 8, 2021, Kaufmann made an oral request for FMLA leave for

surgery and six-week recovery to Miller and Debbie Ehemann, HR Assistant.

       21.       On or about March 8, 2021, Kaufmann provided a written request for FMLA

leave for surgery and six-week recovery to Kapocius and Johnson.

       22.       Kaufmann’s FMLA leave request was for a serious health condition that made

him unable to perform the functions of his position, pursuant to 29 U.S.C. § 2612(a)(1)(D).

       23.       Kaufmann provided sufficient notice to SDG, Miller, Johnson and Kapocius of

his intent to take FMLA leave.

       24.       Kaufmann had been employed by SDG at least twelve (12) months at the time he




                                      -3-
             Case 2:21-cv-00475-NJ Filed 04/15/21 Page 3 of 6 Document 1
requested FMLA leave.

         25.     As a full-time employee, Kaufmann was eligible for up to 12 weeks of FMLA

leave.

         26.     On March 15, 2021, SDG, Miller, Johnson and Kapocius terminated Kaufmann’s

employment because he exercised his rights under the FMLA.

         27.     SDG, Miller, Johnson and Kapocius’ notice of termination to Kaufmann

specifically referenced the January 18, 2021 discipline notice.

         28.     SDG, Miller, Johnson and Kapocius’ notice of termination to Kaufmann included

pretextual reasons for the termination.

         29.     SDG, Miller, Johnson and Kapocius denied Kaufmann the benefits to which he

was entitled.

         30.     Kapocius, Miller and Johnson had supervisory authority over Kaufmann and were

responsible in whole or part for the violation of Kaufmann’s rights under the FMLA.

         31.     SDG, Miller, Johnson and Kapocius’ willful and bad faith violations of

Kaufmann’s rights under the FMLA resulted in the termination of his employment on or about

March 15, 2021, causing him to suffer a loss of pay and benefits.

                            FIRST CLAIM FOR RELIEF
                         FMLA INTERFERENCE §2615(a)(1)

         32.     As and for a first claim for relief, Kaufmann re-asserts the allegations recited

above in ¶¶ 1-31, and fully incorporates those paragraphs herein by reference.

         33.     SDG, Miller, Johnson and Kapocius deprived Kaufmann of FMLA entitlement in

violation of 29 U.S.C. § 2615(a)(1) on the basis that he was eligible for the protections of

FMLA, SDG was covered by the FMLA, Kaufmann was entitled to leave under the FMLA, and

SDG, Miller, Johnson and Kapocius denied his FMLA benefits to which he was entitled.



                                        -4-
               Case 2:21-cv-00475-NJ Filed 04/15/21 Page 4 of 6 Document 1
       34.     The allegations more particularly described above caused Kaufmann wage loss,

benefits loss, and expenses, all to his damage.

                          SECOND CLAIM FOR RELIEF
                         FMLA RETALIATION §2615(a)(2)

       35.     As and for a second claim for relief, Kaufmann re-asserts the allegations recited

above in ¶¶ 1-31, and fully incorporates those paragraphs herein by reference.

       36.     SDG, Miller, Johnson and Kapocius violated 29 U.S.C. § 2615(a)(2) by taking the

materially adverse action of discharging Kaufmann’s benefits and employment on account of his

activity protected by the FMLA.

       37.     The allegations more particularly described above regarding the intentional

discriminatory practices of SDG, Miller, Johnson and Kapocius were not made with good faith

or reasonable grounds for believing that the conduct did not violate the FMLA.

       38.     The allegations more particularly described above caused Kaufmann wage loss,

benefits loss, and expenses, all to his damage.

       WHEREFORE Kaufmann demands relief as follows:

          a.   Damages equal to the amount of wages, employment benefits, and other

               compensation denied or lost by reason of the FMLA violation pursuant to 29

               U.S.C. § 2617;

          b.   the interest on said damages calculated at the prevailing rate pursuant to 29 U.S.C.

               § 2617;

          c.   equitable relief as may be appropriate, including employment, reinstatement, and

               promotion pursuant to 29 U.S.C. § 2617;

          d.   a reasonable attorney’s fee pursuant to 29 U.S.C. § 2617;

          e.   reasonable expert witness fees pursuant to 29 U.S.C. § 2617;



                                      -5-
             Case 2:21-cv-00475-NJ Filed 04/15/21 Page 5 of 6 Document 1
f.   costs of the action pursuant to 29 U.S.C. § 2617;

g.   an additional amount as liquidated damages equal to the sum of damages and

     interest pursuant to 29 U.S.C. § 2617; and

h.   such other relief as the court deems just and equitable.

                    Dated this 15th day of April, 2021.


                            s/ Alan C. Olson
                            Alan C. Olson, SBN: 1008953
                            Kelsey R. S. Kerr, SBN: 1113700
                            Nicholas O. Yurk, SBN: 1095278
                            Attorneys for Plaintiff
                            Alan C. Olson & Associates, S.C.
                            2880 S. Moorland Rd.
                            New Berlin, WI 53151
                            Telephone: (262) 785-9606
                            Fax: (262) 785-1324
                            Email: AOlson@Employee-Advocates.com




                          -6-
 Case 2:21-cv-00475-NJ Filed 04/15/21 Page 6 of 6 Document 1
